Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00020-CV

                      Robert M. STONE, Raymond S. DeLeon, and John Salas,
                                         Appellants

                                                  v.

                                   THE CARLSON LAW FIRM,
                                          Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-16271
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 27, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief was originally due to be filed by February 19, 2019. This court granted

appellants’ first request for extension of time to file the brief until February 22, 2019. On February

22, 2019, rather than file the brief, appellants filed a motion to abate this appeal based on a partial

settlement reached in the trial court. Because the motion did not comply with Texas Rule of

Appellate Procedure 10.1(a)(5), this court denied the motion.

           On March 6, 2019, because appellants had not filed the brief or a motion for extension of

time to file the brief, this court ordered appellants to file by March 18, 2019 the brief and a written
                                                                                       04-19-00020-CV


response reasonably explaining: (1) their failure to timely file a brief, and (2) why appellee is not

significantly injured by appellants’ failure to timely file a brief. We advised appellants that if they

failed to timely file a brief and the written response, we would dismiss the appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary

dismissal if appellant fails to comply with court order). Appellants did not file a brief or a written

response complying with the March 6 order.

       Accordingly, we dismiss this appeal for want of prosecution.

                                                   PER CURIAM




                                                 -2-